Title: From John Adams to John Adams, 27 June 1816
From: Adams, John
To: Adams, John



Dear John
Quincy June 27th. 16

I know not whether I can ever consent to your being a Sailor Boy. I have already prescribed to you Geometry, Astronomy Algebra Geography &c as one would think enough to discourage but I have still more to Suggest to you.
Are you willing to go to calledge take a Degree and After that be admitted to the respectable Rank of a Midshipman? As the Czar Peter did. Are you willing to Study Homer and Virgil & other Classicks where Style as well as Heroism are taught? Can you Submit to learn the style of a Naval Commander which, to avoid Criticism, must be pious moral Short neat, absolutely void of Affectation, Vanity, Pedantry; and yet full and compleat; in short a style more difficullt to acquire than that of Xenophon or Demosthenes.
But this is not all; You must Study Ethicks, the Laws of Nature and Nations, History Policy, Customs and Manners
Last of all you must make a Covenant with yourself and your God, never to do Injustice or be guilty of Insolence or Inhumanity to Subordinate, Equals or Superiours, whether Friends or Enemies. Upon these Conditions, I consent, that you Should leap at the Moon and Seize her by the Horns, when necessary, as your Grandfather, and your Father have done before you.
A.